        Case 1:20-cv-00297-KG-KK Document 31 Filed 08/24/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 MARIA B. SANCHEZ,

        Plaintiff,
 v.                                                  Case No.: 1:20-cv-00297-KG-KK

 C.R. BARD INCORPORATED and
 BARD PERIPHERAL VASCULAR
 INCORPORATED,

        Defendants.


            ORDER GRANTING JOINT STIPULATION AND MOTION FOR
                VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       On this day the Court considered the parties’ Joint Stipulation and Motion for Voluntary

Dismissal Without Prejudice and noted that the parties jointly submitted the Motion. The Court is

of the opinion that the relief requested therein should be GRANTED.

       IT IS THEREFORE ORDERED that all claims asserted in this action are hereby dismissed

without prejudice, with each party to bear his/its own attorney’s fees and costs.




                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 1
